Exhibit 10.2

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of March 30, 2016 (as amended, modified,
restated or supplemented from time to time, this “Security Agreement”) is by and
among the parties identified as “Grantors” on the signature pages hereto and
such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and Visium
Healthcare Partners, LP, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (defined below).

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of Veracyte, Inc., a
Delaware corporation (the “Borrower”), pursuant to the terms of that certain
Credit Agreement dated as of March 25, 2016 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors, the Lenders from time to time party thereto and the
Administrative Agent;

 

WHEREAS, it is required under the terms of the Credit Agreement that the
Grantors shall have granted the security interests and undertaken the
obligations contemplated by this Security Agreement; and

 

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Definitions.

 

(a)                                 Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Credit Agreement.

 

(b)                                 The following terms shall have the meanings
assigned thereto in the UCC (defined below):  Accession, Account, As-Extracted
Collateral, Chattel Paper, Commercial Tort Claim, Consumer Goods, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Fixtures,
General Intangible, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Payment Intangibles, Proceeds,
Securities Account, Securities Entitlement, Securities Intermediary, Software,
Standing Timber, Supporting Obligation and Tangible Chattel Paper.

 

(c)                                  As used herein, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

 

“Borrower” has the meaning provided in the recitals hereof.

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Credit Agreement” has the meaning provided in the recitals hereof.

 

1

--------------------------------------------------------------------------------


 

“Material IP Rights” means IP Rights that (a) are material to the operations,
business, property or condition (financial or otherwise) of the Grantors or
their licensee(s) or (b) the loss of which could reasonably be expected to have
a Material Adverse Effect.

 

“Secured Obligations” means, without duplication, (a) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including the fees, charges and disbursements of
counsel.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
any holder of the Secured Obligations, and “Secured Party” means any one of
them.

 

“Security Agreement” has the meaning provided in the introductory paragraph
hereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

2.                                      Grant of Security Interest in the
Collateral.  To secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Grantor hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a continuing security interest in any
and all right, title and interest of such Grantor in and to all of the
following, whether now owned or existing or owned, acquired or arising hereafter
(collectively, the “Collateral”):

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Commercial Tort Claims, including those
identified on Schedule 2(c) attached hereto;

 

(d)                                 all Confidential Information;

 

(e)                                  all Copyrights;

 

(f)                                   all Copyright Licenses;

 

(g)                                  all Deposit Accounts;

 

(h)                                 all Documents;

 

(i)                                     all Domain Names;

 

(j)                                    all Drug Applications;

 

(k)                                 all Equipment;

 

(l)                                     all Fixtures;

 

2

--------------------------------------------------------------------------------


 

(m)                             all General Intangibles;

 

(n)                                 all Goods;

 

(o)                                 all Governmental Licenses;

 

(p)                                 all Instruments;

 

(q)                                 all Inventory;

 

(r)                                    all Investment Property;

 

(s)                                   all IP Rights;

 

(t)                                    all Letter-of-Credit Rights;

 

(u)                                 all Money;

 

(v)                                 all Other Intellectual Property;

 

(w)                               all Other IP Agreements;

 

(x)                                 all Patents;

 

(y)                                 all Patent Licenses;

 

(z)                                  all Payment Intangibles;

 

(aa)                          all Proprietary Databases;

 

(bb)                          all Proprietary Software;

 

(cc)                            all Software;

 

(dd)                          all Supporting Obligations;

 

(ee)                            all Trademarks;

 

(ff)                              all Trademark Licenses;

 

(gg)                            all Trade Secrets;

 

(hh)                          all Websites;

 

(ii)                                  all Website Agreements; and

 

(jj)                                all Accessions and all Proceeds of any and
all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (i) any
Excluded Property, (ii) any Pledged Collateral (as defined in the Pledge
Agreement) and (iii) any General Intangible, permit, lease, license, contract or
other Instrument of a Grantor if the grant of a security interest in such
General Intangible, permit, lease, license,

 

3

--------------------------------------------------------------------------------


 

contract or other Instrument in the manner contemplated by this Security
Agreement, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Grantor’s rights, titles
and interests thereunder (including upon the giving of notice or the lapse of
time or both); provided that (a) any such limitation described in the foregoing
clause (ii) on the security interests granted hereunder shall only apply to the
extent that any such prohibition could not be rendered ineffective pursuant to
the UCC or any other applicable Law (including Debtor Relief Laws) or principles
of equity and (b) in the event of the termination or elimination of any such
prohibition or the requirement for any consent contained in any applicable Law,
General Intangible, permit, lease, license, contract or other Instrument, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such General Intangible, permit, lease,
license, contract or other Instrument shall be automatically and simultaneously
granted hereunder and shall be included as Collateral hereunder.

 

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, IP Rights, Other
Intellectual Property or Other IP Agreements.

 

3.                                      Provisions Relating to Accounts.

 

(a)                                 Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the Administrative Agent
nor any Secured Party shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Security Agreement or the receipt by the Administrative Agent or any Secured
Party of any payment relating to such Account pursuant hereto, nor shall the
Administrative Agent or any Secured Party be obligated in any manner to perform
any of the obligations of a Grantor under or pursuant to any Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts that may have
been assigned to it or to which it may be entitled at any time or times.

 

(b)                                 At any time upon the occurrence of an Event
of Default and during the continuation thereof, (i) the Administrative Agent
shall have the right, but not the obligation, to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and the Grantors shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection with such test
verifications, (ii) upon the Administrative Agent’s request and at the expense
of the Grantors, the Grantors shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Accounts and (iii) the Administrative Agent in its own
name or in the name of others may communicate with account debtors on the
Accounts to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Accounts.

 

4

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  Each
Grantor hereby represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties, that:

 

(a)                                 Ownership.  Each Grantor is the legal and
beneficial owner of, or has rights to use, its Collateral and has the right to
pledge, sell, assign or transfer the same.

 

(b)                                 Security Interest/Priority.  This Security
Agreement creates a valid security interest in favor of the Administrative
Agent, for the benefit of the Secured Parties, in the Collateral of such Grantor
and, when properly perfected by filing of a UCC financing statement shall
constitute a valid, perfected, first priority security interest in such
Collateral, to the extent such security interest can be perfected by filing a
financing statement under the UCC, free and clear of all Liens except for
Permitted Liens.  With respect to any Collateral consisting of a Deposit
Account, Securities Entitlement or held in a Securities Account, upon execution
and delivery by the applicable Grantor, the applicable depository bank or
Securities Intermediary and the Administrative Agent of an agreement granting
control to the Administrative Agent over such Collateral, the Administrative
Agent shall have a valid and perfected, first priority security interest in such
Collateral.

 

(c)                                  Types of Collateral.  None of the
Collateral consists of, or is the Accessions or the Proceeds of, As-Extracted
Collateral, Consumer Goods, Farm Products, Manufactured Homes or Standing
Timber.

 

(d)                                 Accounts.  (i) Each Account of the Grantors
and the papers and documents relating thereto are genuine and in all material
respects accurate and what they purport to be, (ii) each Account arises out of
(A) a bona fide sale of goods sold and delivered by such Grantor (or is in the
process of being delivered) or (B) services theretofore actually rendered by
such Grantor to, the account debtor named therein, (iii) no Account of a Grantor
is evidenced by any Instrument or Chattel Paper unless such Instrument or
Chattel Paper, to the extent requested by the Administrative Agent, has been
endorsed over and delivered to, or submitted to the control of, the
Administrative Agent, (iv) no surety bond was required or given in connection
with any Account of a Grantor or the contracts or purchase orders out of which
they arose and (v) the right to receive payment under each Account is
assignable.

 

(e)                                  Equipment and Inventory.  With respect to
any Equipment and/or Inventory of a Grantor, each such Grantor has exclusive
possession and control of such Equipment and Inventory of such Grantor except
for (i) Equipment leased by such Grantor as a lessee or (ii) Equipment or
Inventory in transit with common carriers.  No Inventory of a Grantor is held by
a Person other than a Grantor pursuant to consignment, sale or return, sale on
approval or similar arrangement.

 

(f)                                   No Other Instruments, Etc.  As of the
Funding Date, no Grantor holds any Instruments, Documents or Tangible Chattel
Paper required to be pledged and delivered to the Administrative Agent pursuant
to Section 5(b) of this Security Agreement other than as set forth on Schedule
4(f) hereto.  All such Instruments, Documents and Tangible Chattel Paper have
been delivered to the Administrative Agent.

 

(g)                                  Contracts; Agreements; Licenses.  The
Grantors have no material inbound licenses which are non-assignable by their
terms (other than those certain licenses set forth in Schedule 4(g) attached
hereto), or as a matter of law, or which prevent the granting of a security
interest therein.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Consents; Etc.  Except for (i) the filing or
recording of UCC financing statements, (ii) the filing of appropriate notices
with the United States Patent and Trademark Office and the United States
Copyright Office and patent, trademark and copyright offices and other
appropriate Governmental Authorities in other countries or political
subdivisions thereof, (iii) obtaining control to perfect the Liens created by
this Security Agreement (to the extent required under Section 5(b) and
Section 5(d) hereof) and (iv) consents, authorizations, filings or other actions
which have been obtained or made, no consent or authorization of, filing with,
or other act by or in respect of, any arbitrator or Governmental Authority and
no consent of any other Person (including, without limitation, any stockholder,
member or creditor of such Grantor), is required for (A) the grant by such
Grantor of the security interest in the Collateral granted hereby or for the
execution, delivery or performance of this Security Agreement by such Grantor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 5(b) and Section 5(d) hereof) or by filing an
appropriate notice with the United States Patent and Trademark Office or the
United States Copyright Office or patent, trademark and copyright offices and
other appropriate Governmental Authorities in other countries or political
subdivisions thereof) or (C) other than with respect to the licenses set forth
on Schedule 4(g) attached hereto, the exercise by the Administrative Agent or
the holders of the Secured Obligations of the rights and remedies provided for
in this Security Agreement.

 

(i)                                     Commercial Tort Claims.  Such Grantor
has no Commercial Tort Claims other than those listed on Schedule 2(c).

 

5.                                      Covenants.  Each Grantor covenants that,
so long as any of the Secured Obligations (other than contingent indemnification
obligations for which no claim has been asserted) remains outstanding and until
all of the Commitments relating thereto have been terminated, such Grantor
shall:

 

(a)                                 Other Liens.  Defend the Collateral against
Liens thereon other than Permitted Liens.

 

(b)                                 Instruments/Tangible Chattel
Paper/Documents.  If any amount in excess of $250,000 payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, ensure that such Instrument,
Tangible Chattel Paper or Document is either in the possession of such Grantor
at all times or, if requested by the Administrative Agent to perfect its
security interest in such Collateral, is delivered to the Administrative Agent,
duly endorsed in a manner satisfactory to the Administrative Agent.  Such
Grantor shall ensure that any Collateral consisting of Tangible Chattel Paper is
marked with a legend acceptable to the Administrative Agent indicating the
Administrative Agent’s security interest in such Tangible Chattel Paper.

 

(c)                                  Perfection of Security Interest.  Execute
and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent shall reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary, appropriate or convenient (i) to assure to the Administrative
Agent the effectiveness, perfection and priority of its security interests in
the Collateral hereunder, including (A) such instruments as the Administrative
Agent may from time to time reasonably request in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC, (B) with
regard to Copyrights and Copyright Licenses, a Notice of Grant of Security
Interest in Copyrights for filing with the United States Copyright Office in the
form of Exhibit 5(c)(i) attached hereto, (C) with regard to Patents and Patent
Licenses, a Notice of Grant of Security Interest in Patents for filing with the
United States Patent and Trademark Office in the form of Exhibit

 

6

--------------------------------------------------------------------------------


 

5(c)(ii) attached hereto and (D) with regard to Trademarks registered with the
United States Patent and Trademark Office and all applications for Trademarks
filed with the United States Patent and Trademark Office and Trademark Licenses,
a Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 5(c)(iii) attached
hereto, (ii) to consummate the transactions contemplated hereby and (iii) to
otherwise protect and assure the Administrative Agent of its rights and
interests hereunder.  To that end, each Grantor authorizes the Administrative
Agent to file one or more financing statements (including authorization to
describe the Collateral as “all assets” or words of similar meaning) disclosing
the Administrative Agent’s security interest in any or all of the Collateral of
such Grantor without such Grantor’s signature thereon, and further each Grantor
also hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its nominee or any other Person whom the Administrative Agent may
designate, as such Grantor’s attorney-in-fact with full power and for the
limited purpose to sign in the name of such Grantor any such financing
statements (including renewal statements), amendments and supplements, notices
or any similar documents that in the Administrative Agent’s reasonable
discretion would be necessary, appropriate or convenient in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable so long as the
Secured Obligations (other than contingent indemnification obligations for which
no claim has been asserted) remain unpaid and until the Commitments relating
thereto shall have been terminated.  Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Security Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same.  In the
event for any reason the law of any jurisdiction other than New York becomes or
is applicable to the Collateral of any Grantor or any part thereof, or to any of
the Secured Obligations, such Grantor agrees to execute and deliver all such
instruments and to do all such other things as the Administrative Agent in its
sole discretion reasonably deems necessary, appropriate or convenient to
preserve, protect and enforce the security interests of the Administrative Agent
under the law of such other jurisdiction (and, if a Grantor shall fail to do so
promptly upon the request of the Administrative Agent, then the Administrative
Agent may execute any and all such requested documents on behalf of such Grantor
pursuant to the power of attorney granted hereinabove).  If any Collateral is in
the possession or control of a Grantor’s agents and the Administrative Agent so
requests, such Grantor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s request, instruct them to hold all such Collateral for the account of
the Secured Parties, subject to the Administrative Agent’s instructions.  Each
Grantor agrees to mark its books and records to reflect the security interest of
the Administrative Agent in the Collateral.

 

(d)                                 Control.  Execute and deliver (and cause to
be executed and delivered) all agreements, assignments, instruments or other
documents as the Administrative Agent shall reasonably request for the purpose
of obtaining and maintaining control within the meaning of the UCC with respect
to any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.

 

(e)                                  Collateral held by Warehouseman,
Bailee, etc.  If any Collateral with a value greater than $250,000 is at any
time in the possession or control of a warehouseman, bailee, agent or processor
of such Grantor and is expected to remain in possession and control of such
third party, (i) notify the Administrative Agent of such possession or control
and (ii) upon the Administrative Agent’s request, (A) notify such Person of the
Administrative Agent’s security

 

7

--------------------------------------------------------------------------------


 

interest in such Collateral, (B) instruct such Person to hold all such
Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions and (C) obtain an acknowledgment from such
Person that it is holding such Collateral for the benefit of the Administrative
Agent.  Notwithstanding anything contained in this Section 5(e) to the contrary,
and for the avoidance of doubt, so long as no Event of Default shall have
occurred and be continuing, no acknowledgement shall be required from Therapack
Corporation with respect to any Collateral in its possession or control pursuant
to that certain Master Services Agreement dated March 2, 2010 among Therapack
Corporation and the Borrower.

 

(f)                                   Treatment of Accounts.  Not grant or
extend the time for payment of any Account, or compromise or settle any Account
for less than the full amount thereof, or release any Person or property, in
whole or in part, from payment thereof, or allow any credit or discount thereon,
in each case other than as normal and customary in the ordinary course of a
Grantor’s business or as required by law.

 

(g)                                  Insurance.  Insure, repair and replace the
Collateral of such Grantor as set forth in the Credit Agreement.  All insurance
proceeds shall be subject to the security interest of the Administrative Agent
hereunder.

 

(h)                                 Commercial Tort Claims.

 

(i)                                     Promptly notify the Administrative Agent
in writing of the initiation of any Commercial Tort Claim seeking monetary
damages of $250,000, before any Governmental Authority by or in favor of such
Grantor.

 

(ii)                                  Execute and deliver such statements,
documents and notices and do and cause to be done all such things as the
Administrative Agent may reasonably deem necessary, appropriate or convenient,
or as are required by law, to create, preserve, perfect and maintain the
Administrative Agent’s security interest in any such Commercial Tort Claim.

 

(i)                                     Nature of Collateral.  At all times
maintain the Collateral as personal property and not affix any of the Collateral
to any real property in a manner which would change its nature from personal
property to real property or a Fixture to real property, unless the
Administrative Agent shall have a perfected Lien on such Fixture or real
property.

 

(j)                                    Collateral Access Agreements.  For any
real property leased by such Grantor that is subject to a Collateral Access
Agreement in favor of the Administrative Agent, (i) promptly notify the
Administrative Agent following a change in the identity of the lessor and
(ii) use commercially reasonable efforts to obtain such replacement or new
Collateral Access Agreements for such real property as the Administrative Agent
may request as a result of such change in the identity of the lessor.

 

6.                                      Covenants Relating to IP Collateral. 
Each Grantor covenants that, so long as any of the Secured Obligations (other
than contingent indemnification obligations for which no claim has been
asserted) remains outstanding and until all of the Commitments relating thereto
have been terminated, such Grantor shall:+

 

(a)                                 Covenants Relating to Copyrights.  (i) Not
do any act, or knowingly omit to do any act, whereby any Copyright owned by it
that is a Material IP Right may become dedicated to the public domain,
(ii) notify the Administrative Agent immediately if it knows that any

 

8

--------------------------------------------------------------------------------


 

Copyright owned by it that is a Material IP Right may become dedicated to the
public domain or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
court or tribunal in the United States or any other country) regarding a
Grantor’s ownership of any such Copyright or its validity or enforceability and
(iii) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each Copyright owned by it that is a Material IP Right
and to maintain each registration of each Copyright owned by it that is a
Material IP Right including, without limitation, filing of applications for
renewal where necessary.

 

(b)                                 Covenants Relating to Patents and
Trademarks.

 

(i)                                     (A) Maintain as in the past the quality
of products and services offered under each Trademark owned by such Grantor that
is a Material IP Right, (B) employ each Trademark owned by such Grantor that is
a Material IP Right with the appropriate notice of registration, if applicable,
and (C) not adopt or use any mark that is confusingly similar or a colorable
imitation of such Trademarks unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such Trademark pursuant to this Security Agreement.

 

(ii)                                  Notify the Administrative Agent promptly
if it knows that any Patent or Trademark owned by a Grantor that is a Material
IP Right, or any application or registration relating to any Patent or Trademark
owned by a Grantor that is a Material IP Right may become abandoned,
invalidated, rendered unenforceable or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, or any similar office or agency
in any other country or any political subdivision thereof or any court or
tribunal in any country) regarding a Grantor’s ownership of any such Patent or
Trademark or its right to register the same or to keep and maintain the same.

 

(iii)                               Take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of each
Patent and Trademark owned by a Grantor that is a Material IP Right, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

 

(c)                                  Not (and not permit any licensee or
sublicensee thereof to) do any act, or omit to do any act, whereby any Material
IP Right may become abandoned, invalidated, rendered unenforceable, diluted or
dedicated to the public.

 

(d)                                 Use commercially reasonable efforts to
maintain the confidentiality of all Confidential Information and Trade Secrets.

 

(e)                                  Upon request of the Administrative Agent,
execute and deliver any and all agreements, instruments, documents and papers as
the Administrative Agent may reasonably request to evidence and perfect the
security interest of the Administrative Agent and the Secured Parties in any IP
Rights in the Collateral and the goodwill and general intangibles of a Grantor
relating thereto or represented thereby.

 

9

--------------------------------------------------------------------------------


 

(f)                                   Promptly notify the Administrative Agent
of any infringement, violation, misappropriation or dilution of any Material IP
Right of which it becomes aware and take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Material IP Right,
including, where appropriate, the bringing of suit for infringement, violation,
misappropriation or dilution, seeking injunctive relief and seeking to recover
any and all damages for such infringement, violation, misappropriation or
dilution.

 

(g)                                  Not make any assignment or agreement in
conflict with the security interest in the IP Rights of each Grantor hereunder
(other than as permitted by the Credit Agreement).

 

7.                                      Advances.  On failure of any Grantor to
perform any of the covenants and agreements contained herein or in any other
Loan Document, the Administrative Agent may, at its sole option and in its sole
discretion, perform the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures that the Administrative Agent may make for the protection of the
security hereof or that may be compelled to make by operation of law.  All such
sums and amounts so expended shall be repayable by the Grantors, on demand, on a
joint and several basis (subject to Section 23 hereof) promptly upon timely
notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate.  No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any Default or Event of
Default.  The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged, without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Grantor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

 

8.                                      Remedies.

 

(a)                                 General Remedies.  Upon the occurrence of an
Event of Default and during the continuation thereof, the Administrative Agent
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by law
(including, without limitation, levy of attachment, garnishment and the rights
and remedies set forth in the UCC of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Collateral and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others to the extent permitted by applicable law, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantors, take possession of the Collateral, (ii) dispose
of any Collateral on any such premises, (iii) require the Grantors to assemble
and make available to the Administrative Agent at the expense of the Grantors
any Collateral at any place and time designated by the Administrative Agent that
is reasonably convenient to both parties, (iv) remove any Collateral from any
such premises for the purpose of effecting the sale or other disposition thereof
and/or (v) without demand and without advertisement, notice, hearing or process
of law, all of which each of the Grantors hereby waives to the fullest extent
permitted by law, at any place and time or times, sell and deliver any or all
Collateral held by or for it at public or private sale, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements).  Each of
the Grantors acknowledges that any private sale

 

10

--------------------------------------------------------------------------------


 

referenced above may be at prices and on terms less favorable to the seller than
the prices and terms that might have been obtained at a public sale.  In
addition to all other sums due the Administrative Agent and the Secured Parties
with respect to the Secured Obligations, the Grantors shall pay the
Administrative Agent and each of the Secured Parties all reasonable costs and
expenses incurred by the Administrative Agent or any such Secured Party, in
enforcing its remedies hereunder including, but not limited to, reasonable
attorneys’ fees and court costs, in obtaining or liquidating the Collateral, in
enforcing payment of the Secured Obligations, or in the prosecution or defense
of any action or proceeding by or against the Administrative Agent or the
Secured Parties or the Grantors concerning any matter arising out of or
connected with this Security Agreement, any Collateral or the Secured
Obligations, including, without limitation, any of the foregoing arising in,
arising under or related to a case under Debtor Relief Laws.  To the extent the
rights of notice cannot be legally waived hereunder, each Grantor agrees that
any requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Borrower in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten (10) Business Days before the time of sale or other event giving
rise to the requirement of such notice.  The Administrative Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.  The Administrative Agent shall not
be obligated to make any sale or other disposition of the Collateral regardless
of notice having been given.  To the extent permitted by law, any Secured Party
may be a purchaser at any such sale.  To the extent permitted by applicable law,
each of the Grantors hereby waives all of its rights of redemption with respect
to any such sale.  Subject to the provisions of applicable law, the
Administrative Agent and the Secured Parties may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by law, be made at the time and place to which the sale
was postponed, or the Administrative Agent may further postpone such sale by
announcement made at such time and place.

 

(b)                                 Remedies Relating to Accounts.  Upon the
occurrence of an Event of Default and during the continuation thereof, whether
or not the Administrative Agent has exercised any or all of its rights and
remedies hereunder, (i) each Grantor will promptly upon request of the
Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Grantor’s
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify (or require such Grantor to notify) any Grantor’s
customers and account debtors that the Accounts of such Grantor have been
assigned to the Administrative Agent or of the Administrative Agent’s security
interest therein and may (either in its own name or in the name of a Grantor or
both) demand, collect (including without limitation by way of a lockbox
arrangement), receive, take receipt for, sell, sue for, compound, settle,
compromise and give acquittance for any and all amounts due or to become due on
any Account, and, in the Administrative Agent’s discretion, file any claim or
take any other action or proceeding to protect and realize upon the security
interest of the Secured Parties in the Accounts.  Each Grantor acknowledges and
agrees that the Proceeds of its Accounts remitted to or on behalf of the
Administrative Agent in accordance with the provisions hereof shall be solely
for the Administrative Agent’s own convenience and that such Grantor shall not
have any right, title or interest in such Accounts or in any such other amounts
except as expressly provided herein.  The Administrative Agent and the other
Secured Parties shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance.  Furthermore, upon the occurrence

 

11

--------------------------------------------------------------------------------


 

of an Event of Default and during the continuation thereof, (i) the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (ii) upon the Administrative Agent’s request and
at the expense of the Grantors, the Grantors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

(c)                                  Access.  In addition to the rights and
remedies hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have the right to enter and
remain upon the various premises of the Grantors without cost or charge to the
Administrative Agent and use the same, together with materials, supplies, books
and records of the Grantors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise.  In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

(d)                                 Nonexclusive Nature of Remedies.  Failure by
the Administrative Agent or the Secured Parties to exercise any right, remedy or
option under this Security Agreement, any other Loan Document, any other
documents relating to the Secured Obligations, or as provided by law, or any
delay by the Administrative Agent or the Secured Parties in exercising the same,
shall not operate as a waiver of any such right, remedy or option.  No waiver
hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
Secured Parties shall only be granted as provided herein.  To the extent
permitted by law, neither the Administrative Agent, the Secured Parties, nor any
party acting as attorney for the Administrative Agent or the Secured Parties,
shall be liable hereunder for any acts or omissions or for any error of judgment
or mistake of fact or law other than their gross negligence or willful
misconduct hereunder.  The rights and remedies of the Administrative Agent and
the Secured Parties under this Security Agreement shall be cumulative and not
exclusive of any other right or remedy that the Administrative Agent or the
Secured Parties may have.

 

(e)                                  Retention of Collateral.  To the extent
permitted by applicable law, in addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC (or any successor section) or otherwise complying with the requirements of
applicable law of the relevant jurisdiction, accept or retain all or any portion
of the Collateral in satisfaction of the Secured Obligations.  Unless and until
the Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have accepted or retained any
Collateral in satisfaction of any Secured Obligations for any reason.

 

(f)                                   Deficiency.  In the event that the
proceeds of any sale, collection or realization are insufficient to pay all
amounts to which the Administrative Agent or the Secured Parties are legally
entitled, the Grantors shall be jointly and severally liable for the deficiency
(subject to Section 23 hereof), together with interest thereon at the Default
Rate, together with the costs of collection and the reasonable fees, charges and
disbursements of counsel.  Any surplus remaining

 

12

--------------------------------------------------------------------------------


 

after the full payment and satisfaction of the Secured Obligations shall be
returned to the Grantors or to whomsoever a court of competent jurisdiction
shall determine to be entitled thereto.

 

9.                                      Rights of the Administrative Agent.

 

(a)                                 Power of Attorney.  In addition to other
powers of attorney contained herein, each Grantor hereby designates and appoints
the Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Grantor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

 

(i)                                     to demand, collect, settle, compromise
and adjust, and give discharges and releases concerning the Collateral, all as
the Administrative Agent may reasonably deem appropriate;

 

(ii)                                  to commence and prosecute any actions at
any court for the purposes of collecting any of the Collateral and enforcing any
other right in respect thereof;

 

(iii)                               to defend, settle or compromise any action,
suit or proceeding brought and, in connection therewith, give such discharge or
release as the Administrative Agent may reasonably deem appropriate;

 

(iv)                              to receive, open and dispose of mail addressed
to a Grantor and endorse checks, notes, drafts, acceptances, money orders, bills
of lading, warehouse receipts or other instruments or documents evidencing
payment, shipment or storage of the goods giving rise to the Collateral on
behalf of and in the name of such Grantor, or securing, or relating to such
Collateral;

 

(v)                                 to pay or discharge taxes, liens, security
interests or other encumbrances levied or placed on or threatened against the
Collateral;

 

(vi)                              to direct any parties liable for any payment
in connection with any of the Collateral to make payment of any and all monies
due and to become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;

 

(vii)                           to receive payment of and receipt for any and
all monies, claims and other amounts due and to become due at any time in
respect of or arising out of any Collateral;

 

(viii)                        to maintain (including determining not to renew,
pursue or further file) and enforce all IP Rights, forming any part of the
Collateral.

 

(ix)                              to sell, assign, transfer, license, make any
agreement in respect of, or otherwise deal with or exercise rights in respect
of, any Collateral or the goods or services that have given rise thereto, as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes;

 

(x)                                 to adjust and settle claims under any
insurance policy relating thereto;

 

(xi)                              to execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
security and pledge agreements,

 

13

--------------------------------------------------------------------------------


 

affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

 

(xii)                           to institute any foreclosure proceedings that
the Administrative Agent may reasonably deem appropriate; and

 

(xiii)                        to do and perform all such other acts and things
as the Administrative Agent may deem appropriate or convenient in connection
with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than contingent
indemnification obligations for which no claim has been asserted) shall remain
outstanding and until all of the Commitments relating thereto shall have been
terminated.  The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement and shall not be liable for any failure to do so or any delay in doing
so.  The Administrative Agent shall not be liable for any act or omission or for
any error of judgment or any mistake of fact or law in its individual capacity
or its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct.  This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.

 

(b)                                 Assignment by the Administrative Agent.  The
Administrative Agent may from time to time assign the Secured Obligations to a
successor Administrative Agent appointed in accordance with the Credit
Agreement, and such successor shall be entitled to all of the rights and
remedies of the Administrative Agent under this Security Agreement in relation
thereto.

 

(c)                                  Releases of Collateral.  If any Collateral
shall be sold, transferred or otherwise disposed of by any Grantor in a
transaction permitted by the Credit Agreement, then the Administrative Agent, at
the request and sole expense of such Grantor, shall promptly execute and deliver
to such Grantor all releases and other documents and take such other action,
reasonably necessary for the release of the Liens created hereby or by any other
Collateral Document on such Collateral.

 

(d)                                 The Administrative Agent’s Duty of Care. 
Other than the exercise of reasonable care to assure the safe custody of the
Collateral while being held by the Administrative Agent hereunder and to account
for all proceeds thereof, the Administrative Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Grantors shall be responsible for preservation of all rights in the
Collateral, and the Administrative Agent shall be relieved of all responsibility
for the Collateral upon surrendering it or tendering the surrender of it to the
Grantors.  The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral.  In the event of a public or private sale of
Collateral pursuant to Section 8 hereof, the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to any matters
relating to any Collateral, whether or not the Administrative Agent

 

14

--------------------------------------------------------------------------------


 

has or is deemed to have knowledge of such matters or (ii) taking any steps to
clean, repair or otherwise prepare the Collateral for sale.

 

10.                               Application of Proceeds.  Upon the
acceleration of the Obligations pursuant to Section 9.02 of the Credit
Agreement, any payments in respect of the Secured Obligations and any proceeds
of the Collateral, when received by the Administrative Agent or any of the
Secured Parties in cash or its equivalent, will be applied in reduction of the
Secured Obligations in the order set forth in Section 9.03 of the Credit
Agreement, and each Grantor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.

 

11.                               Continuing Agreement.

 

(a)                                 This Security Agreement shall be a
continuing agreement in every respect and shall remain in full force and effect
so long as any of the Secured Obligations (other than contingent indemnification
obligations for which no claim has been asserted) remains outstanding and until
all of the Commitments relating thereto have been terminated.  Upon payment or
other satisfaction of all Secured Obligations (other than contingent
indemnification obligations for which no claim has been asserted) and
termination of the Commitments related thereto, this Security Agreement and the
liens and security interests of the Administrative Agent hereunder shall be
automatically terminated and the Administrative Agent shall, upon the request
and at the expense of the Grantors, execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Grantors
evidencing such termination and return to Grantors all Collateral in its
possession.  Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Security Agreement.

 

(b)                                 This Security Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any
Secured Party as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent or any Secured Party in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

 

12.                               Amendments and Waivers.  This Security
Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated except as set forth in Section 11.01 of the
Credit Agreement.

 

13.                               Successors in Interest.  This Security
Agreement shall create a continuing security interest in the Collateral and
shall be binding upon each Grantor, its successors and assigns, and shall inure,
together with the rights and remedies of the Administrative Agent and the
Secured Parties hereunder, to the benefit of the Administrative Agent and the
Secured Parties and their successors and permitted assigns; provided, however,
none of the Grantors may assign its rights or delegate its duties hereunder
without the prior written consent of the requisite Lenders under the Credit
Agreement.

 

14.                               Notices.  All notices required or permitted to
be given under this Security Agreement shall be given as provided in
Section 11.02 of the Credit Agreement.

 

15

--------------------------------------------------------------------------------


 

15.                               Counterparts.  This Security Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Security Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Security Agreement.

 

16.                               Headings.  Section headings herein are
included for convenience of reference only and shall not affect the
interpretation of this Security Agreement.

 

17.                               Governing Law; Submission to Jurisdiction;
Waiver of Venue, Service of Process, Waiver of Right to Jury Trial.The terms of
Section 11.14 of the Credit Agreement and Section 11.15 of the Credit Agreement
with respect to governing law, submission to jurisdiction, waiver of venue,
service of process and waiver of the right to a jury trial are each incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

18.                               Severability.  If any provision of this
Security Agreement is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Security Agreement shall not be affected or impaired thereby and (b) the parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

19.                               Entirety.  This Security Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
proposal letters or correspondence relating to the Loan Documents, any other
documents relating to the Secured Obligations, or the transactions contemplated
herein and therein.

 

20.                               Survival.  All representations and warranties
of the Grantors hereunder shall survive the execution and delivery of this
Security Agreement, the other Loan Documents and the other documents relating to
the Secured Obligations, the delivery of the Notes and the extension of credit
thereunder or in connection therewith.

 

21.                               Other Security.  To the extent that any of the
Secured Obligations are now or hereafter secured by property other than the
Collateral (including, without limitation, real and other personal property and
securities owned by a Grantor) or by a guarantee, endorsement or property of any
other Person, then to the extent permitted by applicable law the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuation of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the Secured Parties under this Security Agreement, under
any of the other Loan Documents or under any other document relating to the
Secured Obligations.

 

22.                               Rights of Required Lenders.  All rights of the
Administrative Agent hereunder, if not exercised by the Administrative Agent,
may be exercised by the Required Lenders.

 

23.                               Joint and Several Obligations of Grantors.

 

16

--------------------------------------------------------------------------------


 

(a)                                 Subject to subsection (c) of this
Section 23, each of the Grantors is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Secured Parties, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

 

(b)                                 Subject to subsection (c) of this
Section 23, each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Grantors with respect to the payment and
performance of all of the Secured Obligations arising under this Security
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Grantors without preferences or distinction among them.

 

(c)                                  Notwithstanding any provision to the
contrary contained herein, in any other of the Loan Documents or in any other
documents relating to the Secured Obligations, the obligations of each Guarantor
under the Credit Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.

 

24.                               Joinder.  At any time after the date of this
Security Agreement, one or more additional Domestic Subsidiaries may become
party hereto by executing and delivering to the Administrative Agent a Joinder
Agreement.  Immediately upon such execution and delivery of such Joinder
Agreement (and without any further action), each such additional Domestic
Subsidiary will become a party to this Security Agreement as a “Grantor” and
have all the rights and obligations of a Grantor hereunder and this Security
Agreement and the schedules hereto shall be deemed amended by such Joinder
Agreement.

 

25.                               Intercreditor Agreement.  The Liens, security
interests and rights granted pursuant to this Security Agreement are subject to
the terms and conditions of any intercreditor agreement entered into by and
between the Administrative Agent and the Revolving Credit Lender, if any.

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTOR:

VERACYTE, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Bonnie Anderson

 

Name: Bonnie Anderson

 

 

Title: President & CEO

 

 

VERACYTE, INC.

SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

ADMINISTRATIVE AGENT:

VISIUM HEALTHCARE PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

By:

VISIUM HEALTHCARE ADVISORS, LP,

 

its General Partner

 

 

 

 

 

By:

       JG ASSET II, LLC,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Mark Gottlieb

 

 

Name:

Mark Gottlieb

 

 

Title:

Authorized Signatory

 

VERACYTE, INC.

SECURITY AGREEMENT

 

--------------------------------------------------------------------------------